Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 1 of 42




                     EXHIBIT 1


              PUBLIC VERSION
                          Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 2 of 42
                        IN RE: GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION

                             EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE




                                                                           ’s




                                                                           d
                                                                          o

                                                                 Gl eddy




                                                                 Zy -War
                                                                 He mark
                                                                 Ci bind




                                                                 La age
                                                                 Ma ett




                                                                 Sa go
                                                                 A p is




                                                                 Su oz
                                                                 Au ex




                                                                 My e
                                                                 Dr n




                                                                 Pa n




                                                                        s
                                                                    tav




                                                                     yn
                                                                    .R
                                                                   tro




                                                                    nn
                                                                    rit




                                                                    du
                                                                     ro




                                                                     la

                                                                    rri
                                                                    nd




                                                                   est
                                                                    ro
                                                                    va
                                                                     ot




                                                                    en




                                                                    n
                                                                    r
      Date                    Trade Assocation Event




                                                                 Ac




                                                                 Ta
                                                                 Te
                                                                 Pe




                                                                 W
                    ECRM EPPS Retail Pharmacy General
Feb. 15-18, 2010    Pharmaceuticals Conference, Orlando, FL*
Feb. 16-18, 2010    GPhA Annual Meeting, Naples, FL*             X                         X X             X
Oct. 19-21, 2010    GPhA Fall Technical Conf., Bethesda, MD*                               X       X X     X
                    HDMA Manufacturer Government Affairs
Nov. 12, 2010       Advisory Committee Meeting*
Dec. 5-9, 2010      ASHP Midyear Meeting, Anaheim, CA*
Feb. 16-18-2011     GPhA Annual Meeting, Orlando, FL             X                         X       X       X
                    ECRM EPPS Retail Pharmacy Conference,
                                                                 X X X   X X X         X       X X X X X X X X
Mar. 6-10, 2011     Championsgate, FL
2011                NACDS Annual Meeting, Scottsdale, AZ         X X X   X X               X X X X X X X         X
                    HDMA 2011 Business Leadership Conf.,
                                                                     X   X         X       X X     X X     X     X
Jun. 5, 2011        Phoenix, AZ
Oct. 3-5, 2011      GPhA Fall Technical Conf., Bethesda, MD*                                               X
Dec. 4-8, 2011      ASHP Midyear Mtng, New Orleans, LA*
Jan. 29 - Feb. 1,   ECRM EPPS Retail Pharmacy Conference,
                                                                 X X X   X     X       X       X X X X X       X X
2012                Atlanta, GA
Feb. 22-24, 2012    GPhA Annual Meeting, Orlando, FL*                                      X X   X     X
Apr. 24-27, 2012    NACDS Annual Meeting, Palm Beach, FL         X X X   X X               X X X X X X X         X
May 22-23, 2012     GPhA CMC Workshop, Bethseda, MD*
                    HDMA 2012 Business Leadership Conference,
                                                                 X X     X     X X         X X     X X     X     X
Jun. 10, 2012       San Antonio, TX
Oct. 1-3, 2012      GPhA Fall Technical Conf., Bethesda, MD      X X X   X X X X           X X X X X X X         X
Dec. 2-6, 2012      ASHP Midyear Meeting, Las Vegas, NV*
Feb. 3-5, 2013      NACDS 2013 Regional Chain Conference         X                                         X
                    HDMA Specialty Pharmaceutical Supply Chain
                                                                                   X       X       X       X
Feb. 12-13, 2013    Issues & Trends Seminar


                                                         1
                                                  PUBLIC VERSION
                                   REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
                         Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 3 of 42
                       IN RE: GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION

                            EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE




                                                                        ’s




                                                                        d
                                                                       o

                                                              Gl eddy




                                                              Zy -War
                                                              He mark
                                                              Ci bind




                                                              La age
                                                              Ma ett




                                                              Sa go
                                                              A p is




                                                              Su oz
                                                              Au ex




                                                              My e
                                                              Dr n




                                                              Pa n




                                                                     s
                                                                 tav




                                                                  yn
                                                                 .R
                                                                tro




                                                                 nn
                                                                 rit




                                                                 du
                                                                  ro




                                                                  la

                                                                 rri
                                                                 nd




                                                                est
                                                                 ro
                                                                 va
                                                                  ot




                                                                 en




                                                                 n
                                                                 r
      Date                   Trade Assocation Event




                                                              Ac




                                                              Ta
                                                              Te
                                                              Pe




                                                              W
Feb. 20-22, 2013   GPhA Annual Meeting, Orlando, FL           X X X     X X X     X X X X X X X X           X
                   ECRM 2013 Retail Pharmacy Generic
                                                              X X X     X     X   X       X X X X X       X X
Feb. 24-27, 2013   Pharmaceuticals Conference, Dallas, TX
                   HDMA Manufacturer Government Affairs
Mar. 29, 2013      Advisory Committee Meeting*
Apr. 20-23, 2013   2013 NACDS Annual Mtg, Palm Beach, FL      X X X     X X           X X X X X X X         X
                   HDMA Supply Chain Security Seminar,
                                                                  X                             X     X
May 14-15, 2013    Wilmington, DE
                   HDMA 2013 Business & Leadership
                                                              X X X X X X X X         X X       X X   X X X
Jun. 2-5, 2013     Conference, Orlando, FL
Jun. 4-5, 2013     GPhA CMC Workshop, Bethseda, MD            X X X X X X X X         X X X X X X X         X
                                                              X X X X X X X X         X X X X X X X X X
Aug. 10-13, 2013 NACDS 2013 Total Store Expo, Las Vegas, NV
Sept. 29 - Oct. 2, HDMA 2013 Annual Board & Membership
                                                                  X                   X               X
2013               Meeting, White Sulphur Springs, WV
                   HDMA Contracts & Chargebacks Working
Oct. 21, 2013      Group, Wilmington, DE*
Oct. 28-30, 2013   GPhA Fall Technical Conf., Bethesda, MD    X X X     X X X X X X X X X X X X             X
                   HDMA Manufacturer Government Affairs
Nov. 13, 2013      Advisory Committee Meeting*
Dec. 1, 2013       NACDS Week in New York, NY                 X X                   X   X X           X
Dec. 3, 2013       NACDS 2013 Foundaion Dinner, NY, NY        X X                   X   X X           X
Feb. 2-4, 2014     NACDS 2014 Regional Chain Conference                             X                 X
Feb. 19-21, 2014   GPhA Annual Meeting, Orlando, FL           X X X     X     X   X X X X X X X       X     X
                   ECRM 2014 Retail Pharmacy EPPS, Amelia
                                                              X X     X X     X X X       X X X X X       X X
Feb. 23-26, 2014   Island, FL
                                                              X                           X X
Feb. 23-27, 2014   ECRM Hospital, GPO & LTC Pharmaceutical


                                                       2
                                                PUBLIC VERSION
                                 REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
                           Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 4 of 42
                         IN RE: GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION

                               EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE




                                                                               ’s




                                                                               d
                                                                              o

                                                                     Gl eddy




                                                                     Zy -War
                                                                     He mark
                                                                     Ci bind




                                                                     La age
                                                                     Ma ett




                                                                     Sa go
                                                                     A p is




                                                                     Su oz
                                                                     Au ex




                                                                     My e
                                                                     Dr n




                                                                     Pa n




                                                                            s
                                                                        tav




                                                                         yn
                                                                        .R
                                                                       tro




                                                                        nn
                                                                        rit




                                                                        du
                                                                         ro




                                                                         la

                                                                        rri
                                                                        nd




                                                                       est
                                                                        ro
                                                                        va
                                                                         ot




                                                                        en




                                                                        n
                                                                        r
       Date                 Trade Assocation Event




                                                                     Ac




                                                                     Ta
                                                                     Te
                                                                     Pe




                                                                     W
Apr. 1, 2014     HDMA Annual CEO Roundtable, NY, NY                  X X X X                 X X X X   X X
Apr. 26-29, 2014 NACDS 2014 Annual Meeting, Scottsdale, AZ           X X X X X X X           X X X X X X X           X
                 MMCAP 2014 National Member Conference,
                                                                     X X X         X X       X X X X           X X
May 12-15, 2014 Bloomington, MN
                 HDMA 2014 Business & Leadership
                                                                     X X X X X X X X         X X     X X X X X X
Jun. 1-4, 2014   Conference, Phoenix, AZ
Jun. 3-4, 2014   GPhA CMC Workshop, Bethseda, MD                     X X     X X X X   X X X X X X X   X
Aug. 23-26, 2014 NACDS 2014 Total Store Expo, Boston, MA             X X X X X X X X X X X X X X X X X X
Sept. 16-18, 2014    LogiPha Supply Chain Conf., Princeton, NJ       X                     X X     X
Sept. 27 - Oct. 1,   HDMA 2014 Annual Board & Membership
                                                                     X X                     X                 X     X
2014                 Meeting, Laguna Beach, CA
Oct. 27-29, 2014     GPhA Fall Technical Conf., Bethseda, MD         X X X X X X X X         X X X X X X X X X
Dec. 1, 2014         NACDS Week in New York, NY                      X X                     X   X X     X
Dec. 3, 2014         NACDS 2014 Foundation Dinner, NY, NY            X X                     X   X X     X
                     American Society of Health System Pharmacists
                                                                                   X     X
Dec. 9, 2014         (ASHP) Conference
Feb. 1-3, 2015       NACDS 2015 Regional Chain Conference            X                       X
Feb. 9-11, 2015      GPhA Annual Meeting, Miami Beach, FL            X X X   X X X X         X X X X X X X X X
                     HDMA Manufacturer Government Affairs
                                                                     X                                   X     X
Feb. 13, 2015        Advisory Committee Meeting
                                                                     X                       X               X X X
Feb. 16-18, 2015     HCSCA National Pharmacy Forum, Tampa, FL
                     ECRM 2015 Retail Pharmacy Generic
                                                                     X X X X X     X X X         X X X       X X X X
Feb. 22-25, 2015     Pharmaceuticals EPPS, Destin, FL
                     HDMA 2015 Annual CEO Roundtable
                                                                     X                       X X     X X       X
Apr. 14, 2015        Fundraiser, New York, NY
                     HDMA 2015 Center for Healthcare Supply
                                                                                             X                 X
Apr. 14, 2015        Chain Research Board of Directors Meeting
Apr. 25-28, 2015     NACDS 2015 Annual Mtg, Palm Beach, FL           X X X X X X             X X X X X X X X X

                                                          3
                                                   PUBLIC VERSION
                                    REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
                       Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 5 of 42
                     IN RE: GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION

                          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE




                                                                        ’s




                                                                        d
                                                                       o

                                                              Gl eddy




                                                              Zy -War
                                                              He mark
                                                              Ci bind




                                                              La age
                                                              Ma ett




                                                              Sa go
                                                              A p is




                                                              Su oz
                                                              Au ex




                                                              My e
                                                              Dr n




                                                              Pa n




                                                                     s
                                                                 tav




                                                                  yn
                                                                 .R
                                                                tro




                                                                 nn
                                                                 rit




                                                                 du
                                                                  ro




                                                                  la

                                                                 rri
                                                                 nd




                                                                est
                                                                 ro
                                                                 va
                                                                  ot




                                                                 en




                                                                 n
                                                                 r
      Date                   Trade Assocation Event




                                                              Ac




                                                              Ta
                                                              Te
                                                              Pe




                                                              W
                  HDMA 2015 Business & Leadership
                                                              X X X X X X X X       X X     X X     X X X
Jun. 7-10, 2015   Conference, San Antonio, TX
Jun. 9-10, 2015   GPhA CMC Workshop, Bethseda, MD             X X     X X X X X   X X X X X X X X X
Aug. 22-25, 2015 NACDS 2015 Total Store Expo, Denver, CO      X X       X X X X X X X X X X X X X X
Sept. 27-30, 2015 HDMA 2015 Annual Board Meeting                X                 X           X
Oct. 14, 2015     HDMA Track & Trace Working Group Mtg*
                  HDMA Research Foundation 2015 Specialty
                                                                  X                 X
Oct. 21-22, 2015 Pharmaceutical Seminar
Nov. 2-4, 2015    GPhA Fall Technical Conf., Bethesda, MD     X X X X X X X X       X X X X X X X X X
Dec. 1, 2015      NACDS 2015 Week in New York, NY             X X       X           X   X X     X
Dec. 3, 2015      NACDS 2015 Foundation Reception, NY, NY     X X                   X     X     X
Feb. 7-9, 2016    NACDS 2016 Regional Chain Conference        X                                 X
                                                              X               X X   X X         X X X X
Feb. 8-10, 2016  HDMA Nat'l Pharmacy Forum, Scottsdale, AZ
                 MMCAP 2016 National Member Conference,
                                                                                    X     X X       X X
Apr. 11-14, 2016 Minneapolis, MN
Apr. 12, 2016    HDMA 8th Annual CEO Roundtable, NY,NY                              X           X
                 HDMA 2016 Center for Healthcare Supply
                                                                                    X               X X
Apr. 12, 2016    Chain Research Board of Directors Meeting
Apr. 16-19, 2016 NACDS 2016 Annual Mtg, Palm Beach, FL            X X X X X         X X X X X X X X X
                 HDMA 2016 Business & Leadership
                                                                  X     X X X X     X X     X X     X X X
Jun. 12-15, 2016 Conference, Colorado Springs, CO
                 ECRM Hospital & Alternate Site Pharmacy -
Jun. 17-19, 2016 Branded & Generic Pharmaceuticals EPPS*
                 HDMA Manufacturer Government Affairs
Jul. 22, 2016    Advisory Committee*
Aug. 6-9, 2016   NACDS 2016 Total Store Expo, Boston, MA          X     X X X X     X X X X X X X X X
Aug. 19-22, 2016 NACDS 2016 Total Store Expo, San Diego, CA   X             X       X X X X   X X


                                                     4
                                              PUBLIC VERSION
                               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
                       Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 6 of 42
                     IN RE: GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION

                          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE




                                                                      ’s




                                                                      d
                                                                     o

                                                            Gl eddy




                                                            Zy -War
                                                            He mark
                                                            Ci bind




                                                            La age
                                                            Ma ett




                                                            Sa go
                                                            A p is




                                                            Su oz
                                                            Au ex




                                                            My e
                                                            Dr n




                                                            Pa n




                                                                   s
                                                               tav




                                                                yn
                                                               .R
                                                              tro




                                                               nn
                                                               rit




                                                               du
                                                                ro




                                                                la

                                                               rri
                                                               nd




                                                              est
                                                               ro
                                                               va
                                                                ot




                                                               en




                                                               n
                                                               r
      Date                   Trade Assocation Event




                                                            Ac




                                                            Ta
                                                            Te
                                                            Pe




                                                            W
                  HDMA Contracts & Chargebacks Working
Aug. 20, 2015     Group Meeting*
                  HDMA 2016 Annual Board & Membership
                                                            X               X              X   X
Sept. 25-28, 2016 Meeting, Sulphur Springs, WV
Dec. 1, 2016      NACDS 2016 Week in New York, NY           X               X       X      X   X
Dec. 3, 2016      NACDS 2016 Foundation Reception, NY, NY   X                       X      X   X
                  * = Attendee list unavailable




                                                     5
                                              PUBLIC VERSION
                               REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
      Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 7 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

                         Trade Association Meeting Individual Attendance

NACDS 2013 Regional Chain Conference – (February 3-5, 2013):

      a.     Actavis: Michael Baker, Executive Vice President, Trade and Sales Department,
             Executive Vice President, Trade Sales and Development; Paul Reed, Senior
             Director, Trade Sales and Development; and

      b.     Teva: Theresa Coward, Senior Director Sales and Trade Relations.

GPhA Annual Meeting – Orlando, Florida (February 20-22, 2013):

      a.     Actavis: Sigurdur Olafsson, President;

      b.     Mylan: Anthony Mauro, President;

      c.     Teva: Allan Oberman, President and CEO; and

      d.     Sandoz: Don DeGolyer, President.

ECRM Retail Pharmacy Generic Pharmaceuticals Conference – Sheraton Dallas Hotel in
Dallas, Texas (February 24-27, 2013):

      a.     Actavis:




      b.     Apotex:



      c.     Aurobindo:




      d.     Dr. Reddy’s:




      e.     Heritage:




                                   6
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 8 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      f.    Par:




      g.    Perrigo:


      h.    Sandoz:




      i.    Sun:


      j.    Taro:



      k.    West-Ward:

            and

      l.    Zydus:



NACDS 2013 Annual Meeting – Sands Expo Convention Center, Palm Beach, Florida (April
20-23, 2013):

      a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Sigurdur
            Olafsson, President, Global Generics Medicines; Robert Stewart, Chief Operating
            Officer; Michael Baker, Executive Vice President, Trade and Sales Department;
            Vivek Bachhawat, Vice President, Pacific; Paul Bisaro, Board Member; Jean-Guy
            Goulet, Regional President, Canada Generics; Michael Reed, Executive Director,
            Trade Relations; Paul Reed, Senior Director, Trade Sales and Development; John
            Shane, Director, Trade Relations; Allan Slavsky, Sales Consultant;

      b.    Apotex: Corey Anquetil, Director Strategic Sales, North America; Buddy
            Bertucci, Vice President, Institutional Sales; Sam Boulton, Director, National

                                  7
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 9 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      Accounts; Lyndon Johnson, Senior Vice President, Sales and Marketing; Jeff
      Watson, President Global Generics; Beth Hamilton, Vice President, Marketing
      and Portfolio Strategy, Sales and Marketing; David Kohler, Vice President and
      General Manager; Peter Hardwick, Senior Vice President, Sales and Marketing,
      Canada; Eric Organ, Vice President, Commercial Operations;

c.    Aurobindo: Robert Cunard, CEO; James Grauso, Executive Vice President,
      North America Commercial Operations;

d.    Dr. Reddy’s: John Adams, Senior Vice President, Sales and Marketing; Jeff
      Burd, Vice President, Sales and Marketing; Gary Benedict, Executive Vice
      President;

e.    Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice
      President, Sales and Marketing; Paul Dutra, Executive Vice President;

f.    Mylan: Joseph Duda, President; Robert Potter, Senior Vice President, National
      Accounts and Channel Development, Senior Vice President of National Accounts
      and Channel Development; Anthony Mauro, Chief Commercial Officer; James
      Nesta, Vice President of Sales; Jeffrey May, Vice President, North America
      Product Strategy;

g.    Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Michael
      Altamuro, Vice President Marketing and Business Analytics; Renee Kenney,
      Senior Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent Bumpas,
      National Account Director, Trade;

h.    Perrigo: Doug Boothe, President Generics Division, Impax; Scott Jamison,
      Executive Vice President and General Manager; Christopher Kapral, Senior Vice
      President, Consumer Healthcare Sales; Joseph Papa, Chairman and CEO;
      Christian Strong, Senior Vice President, Diabetes Care; Jim Tomshack, Senior
      Vice President, Sales; Mark Walin, Vice President, Consumer Healthcare Sales;
      John Wesolowski, Acting General Manager; Philip Willis, Innovation and
      Marketing Strategy;

i.    Sandoz: Don DeGolyer, CEO; Jeff George, Global Head of Sandoz; Richard
      Tremonte, Senior Vice President, Global Generic Pharmaceuticals; Samuele
      Butera, Vice President and Head, Biopharmaceuticals; Dave Picard, Vice
      President, Biosimilars and Injectables;

j.    Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Bill Everett,
      National Trade Account Manager;

k.    Taro: Jim Kedrowski, Interim CEO; Ara Aprahamian, Vice President Sales and
      Marketing; Michael Perfetto, Chief Commercial Officer, Generics Rx OTC, US
      and Canada; Carlton Holmes, Vice President Marketing; Elizabeth Ivey, Vice
      President, Sales and Marketing;

                            8
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 10 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      l.     Teva: Jeremy Levin, President and CEO; Theresa Coward, Senior Director of
             Sales; David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior
             Vice President and Chief Operating Officer, North America Generics; Allan
             Oberman, President and CEO Teva Americas Generics; Jonathan Kafer,
             Executive Vice President, Sales and Marketing; Barry Fishman, President and
             CEO, Teva Canada; Jeffrey Herzfeld, Senior Vice President US Specialty
             Medicines; David Marshall, Vice President of Operations; Michael Sine, Director,
             Corporate Account Group; Douglas Sommerville, Senior Vice President and
             General Manager, Teva Canada; and

      m.     Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy
             Ronco, Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau,
             Executive Vice President Sales and Marketing.

HDMA 2013 Business and Leadership Conference – Orlando, Florida (June 2-5, 2013):

      a.     Actavis: Andrew Boyer, President and CEO, North America Generics, Marc
             Falkin, Vice President of Purchasing; Maureen Barrett, Director of National
             Accounts; Anthony Giannone, National Accounts Director;

      b.     Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth
             Hamilton, National Sales Director; James Van Lieshout, Vice President, Sales;
             David Rekenthaler, National Accounts Director; Jane Williams, Vice President
             Specialty Generic Sales;

      c.     Aurobindo: Julie Faria, Senior Manager, Sales Operations and Contact
             Administration;

      d.     Citron: Karen Strelau, Vice President, Sales; Laura Short, Associate Vice
             President, Sales;

      e.     Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
             America Generics; Michael Burton, Director National Accounts, Health Systems;
             Joshua Hudgens, Director of Purchasing; Patricia Wetzel Senior Director,
             National Accounts;

      f.     Glenmark: Christopher Bihari, Director National Accounts;

      g.     Heritage: Neal O’Mara, National Accounts Manager; Anne Sather, National
             Account Manager;

      h.     Lannett: Kevin Smith, Vice President of Sales; Grace Wilks, Director, Sales and
             Marketing; Tracy Sullivan, Director of National Accounts; Robert Foley,
             Marketing Manager;

      i.     Mylan: Janet Bell, National Accounts Director; Joseph Duda, Vice President,
             North America Sales Operations and Customer Excellence; Edgar Escoto,
             National Accounts Director; Kevin McElfresh, Executive Director, National
                                   9
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 11 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

            Accounts; James Nesta, Vice President of Sales; Robert O’Neill, Vice President;
            Sean Reilly, Key Account Manager; John Shane, Director of National Trade
            Accounts; Gary Tighe, National Accounts Director; Lance Wyatt, National
            Accounts Director; Michael Aigner, Director, National Accounts; John Baranick,
            Director, Trade Relations; Danielle Barill, Director, Sales Support and Customer
            Relations; Andrew Dobbs, Manager, Supplier Trade Relations; Richard Isaac,
            Senior Manager, Strategic Accounts; Christopher Neurohr, Director, National
            Accounts;

      j.    Par: Jon Holden, Vice President of Sales; Sandra Bayer, National Accounts
            Manager; Peter Gargiulo, Director, National Accounts; Christopher Neurohr,
            Director, National Accounts; John Bullock, National Accounts Director;

      k.    Sandoz: Alan Ryan, Associate Director, National Accounts; Dawn Doggett,
            National Trade Affairs Executive, Managed Markets;

      l.    Sun: Scott Littlefield, Trade Director, National Account Director; Daniel
            Schober, Associate Vice President, Trade Sales; David Moody, CEO, Mutual;
            David Simoneaux, Marketing Coordinator, Mutual;

      m.    Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade
            Account Director; Jeffrey Herzfeld, Senior Vice President, Commercial
            Operations and America Strategy; Jessica Peters, National Accounts Manager;
            Teri Sherman, National Accounts Director; Christine Baeder, Senior Director
            Customer Operations; Maureen Barrett, Director, National Accounts; Andrew
            Boyer, Senior Vice President, Generic Sales and Marketing; Marc Falkin, Vice
            President, Purchasing; Christopher Doerr, Director Trade Relations;

      n.    West-Ward: Mark Boudreau, Executive Director of National Sales; Paul Kersten,
            Vice President, Sales and Marketing; Neal Gervais, National Account Director;
            John Kline, National Account Director; Joseph Ruhmel, National Account
            Director; Marik Soudreau, Executive Director, National Sales; Steven Snyder,
            National Account Director; and

      o.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National
            Accounts Manager; Marc Kikuchi, Senior Vice President, Global Generics;
            Phyllis Kidder, Senior Vice President, Global Generics; Kristy Ronco, Associate
            Vice President, National Accounts.

GPhA CMC Workshop – Bethesda, Maryland (June 4-5, 2013):

      a.    Apotex: Kiran Krishnan, Vice President, Regulatory Affairs;

      b.    Perrigo: Richard Stec, Vice President Global Regulatory Affairs; and

      c.    Sandoz: Alison Sherwood, Associate Director, Regulatory Affairs.


                                 10
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 12 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

NACDS 2013 Total Store Expo – Sands Expo Convention Center, Las Vegas, Nevada (August
10-13, 2013):

      a.     Actavis: Michael Baker, Executive Vice President, Trade and Sales Department;
             Andrew Boyer, President and CEO, North America Generics; Napolean Clark,
             Vice President of Marketing; Michael Dorsey, Director of National Accounts;
             Marc Falkin, Vice President of Purchasing; Anthony Giannone, National
             Accounts Director; Megan Gorman, Senior Marketing Manager; Maureen
             Meehan, Director of National Accounts; Cindy Stevens, Director of National
             Accounts; Nancy Baran, Director, Customer Relations; Kathleen Conlon,
             Director, Contract Administration; Lisa Fiveash, National Account
             Representative; Rob Hooper, Senior Marketing Manager; Richard Rogerson,
             Senior Director, New Products; Allan Slavsky, Sales Consultant; Michael Reed,
             Executive Director, Trade Relations; Paul Reed, Senior Director, Trade Sales and
             Development; John Shane, Director, Trade Relations; Michael Dorsey, Director,
             National Accounts;

      b.     Apotex: Tom Axner, National Sales Director, Distribution; Tim Berry, National
             Account Manager; Gwen Copeland, Manager, National Accounts; John Crawford,
             National Account Director; Sam Boulton, Director, National Accounts; Jeffrey
             Hampton, Senior Vice President and National Manager, US and Latin America;
             Niki Hinman Smock, National Account Manager; David Kohler, Vice President
             and General Manager; Chirag Patel, Marketing Director, National Accounts;
             Shannon Price, Senior Marketing Director; Bob Simmons, National Accounts
             Director; Debbie Veira, National Accounts Manager; Pat Walden, Senior
             Marketing Manager; Corey Anquetil, Director, Strategic Sales National Accounts;
             Beth Hamilton, Vice President, Marketing and Portfolio Strategy, Sales and
             Marketing; Tina Kaus, National Accounts Director; James Van Lieshout, Senior
             Director, Commercial Operations; Pat Walden, Senior Marketing Manager;

      c.     Aurobindo: Stuart Blake, Director, National Accounts; Robert Cunard, CEO;
             Patrick Santangelo, Senior Director, Sales; Anthony Thomassey, Director
             National Accounts;

      d.     Citron: Vimal Kavuru, CEO;

      e.     Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President
             and Head, National Accounts, North America Generics; Jinping McCormick,
             Vice President Rx Marketing, US Generics; Nimish Muzumdar, Director of
             Marketing; Larry Knupp, Director of National Accounts; Gary Benedict,
             Executive Vice President; Umang Vohra, Executive Vice President and Head of
             North America Generics;

      f.     Glenmark: Jim Brown, Vice President, Sales; Mitchell Blashinsky, Vice
             President, Sales and Marketing; Paul Dutra, Executive Vice President; Jessica
             Cangemi, Director, Sales and Marketing; Jeff Johnson, Director, Sales and
             Marketing; David Irwin, Director, Sales; Stephanie Picca, Manager, Sales and

                                 11
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 13 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      Marketing; Terry Coughlin, Executive Vice President and Chief Operating
      Officer;

 g.   Heritage: Allen Dunehew, President and CEO; Matt Edelson, Senior Director of
      Sales; Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Neal O’Mara,
      National Accounts Manager; Anne Sather, National Account Manager; Gina
      Gramuglia, Commercial Operations;

 h.   Lannett: Arthur Bedrosian, President and CEO; William Schreck, Chief
      Operating Officer; Justin McManus, Director, National Accounts; Kevin Smith,
      Vice President, Sales and Marketing; Tracy Sullivan, National Accounts
      Manager; Lauren Carotenuto, National Accounts Representative; Michael Block,
      Business Development Manager;

 i.   Mylan: James Nesta, Vice President of Sales; Michael Aigner, Director, National
      Accounts; Joseph Duda, President; Kevin McElfresh, Executive Director,
      National Accounts; Robert O’Neill, Vice President; Robert Potter, Senior Vice
      President, North America and Channel Development; Lance Wyatt, National
      Accounts Director; Matt Cestra, Senior Director Marketing; Rodney Emerson,
      Director, Pricing and Contracts; Edgar Escoto, National Accounts Director;
      Stephen Krinke, National Accounts Manager; Damon Pullman, West Regional
      Account Manager; Sean Reilly, Key Account Manager; John Baranick, Director,
      Trade Relations; Shane Bartolo, Senior Specialist, Sales Administration; Vive
      Bridges, Senior Director of Global Events; Martin Fletcher, Senior Director,
      Commercial Business and Purchasing; Ron Graybill, Vice President Managed
      Markets; Adrienne Helmick, Associate Product Manager, Marketing; Chad
      Holland, Vice President, Commercial Operations; Heather Paton, Vice President
      Sales; Bipan Singh, Director, Marketing; Tom Theiss, Director, Trade Relations;
      Christine Waller, Senior Manager, North America Communications;

 j.   Par: Jon Holden, Vice President of Sales; Michael Altamuro, Vice President
      Marketing and Business Analytics; Renee Kenney, Senior Advisor, Generic Sales,
      Senior Advisor Generic Sales; Karen O’Connor, Vice President, National
      Accounts; Rick Guillory, Vice President of National Accounts; Gerald Burton,
      Vice President of National Accounts; Christine Caronna, Director National
      Accounts; Rich Franchi, Vice President, Sales; Kim Rothofsky, Senior Director,
      Trade Relations; Scott Littlefield, Trade Director; Brent Bumpas, National
      Account Director, Trade; Kevin O’Brien, Senior Director Payer Markets; Warren
      Pefley, Vice President, Sales and Marketing; Charles “Trey” Probst, Vice
      President; Kelly Bachmeier, Director, National Accounts; Sandra Bayer, Senior
      Director, National Accounts; James Burnett, National Accounts Manager; Walter
      Busbee, Director National Accounts; Lori Minnihan, Associate Director, Trade
      Pricing Operations; Spike Pannell, National Account Manager; Sandra Parker,
      Deputy Compliance Officer; Michael Reiney, Vice President, Purchasing; Jeremy
      Tatum, Director, Market Insights; Darren Hall, Director, National Accounts;



                           12
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 14 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

 k.   Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;
      Christian Strong, Senior Vice President, Diabetes Care; Mark Walin, Vice
      President, Consumer Healthcare Sales; John Wesolowski, Acting General
      Manager; Philip Willis, Innovation and Marketing Strategy; Tom Cotter, Vice
      President, OTC Marketing; Andrea Felix, National Account Executive; Kara
      Goodnature, Marketing Manager; Ori Gutwarg, National Account Executive; Pete
      Haakenstad, National Account Manager; Larry Hudson, Animal Health; H. James
      Booydegraaff, Associate Director, Marketing; Andy Kjeelberg, Vice President,
      Consumer Healthcare Sales; John Klingenmeyer, Vice President, Consumer
      Healthcare Sales; Shelley Kocur, Senior Director, Service and Customer Supply
      Chains; Elizabeth Lowney, Strategic and Pipeline Plan Manager; Katie
      McCormack, National Account Manager; Richard McWilliams, Senior Vice
      President and General Manager; Kristine Milbocker, Trade Relations Planner;
      Troy Pelak, Vice President, Consumer Healthcare Sales; Tony Polman, National
      Account Executive; Neal Wilmore, Vice President Commercial Operations,
      Animal Health; Michael Yacullo, Vice President, Consumer Healthcare Sales;
      Tom Zimmerman, Vice President and General Manager;

 l.   Sandoz: Peter Goldschmidt, President Sandoz US and Head North America;
      Armando Kellum, Vice President, Sales and Marketing; Paul Krauthauser, Senior
      Vice President, Sales and Marketing; Della Lubke, National Account Executive;
      Steven Greenstein, Director, Key Customers; Christopher Bihari, Director, Key
      Customers; Anuj Hasija, Executive Director, Key Customers;

 m.   Sun: William Everett, National Trade Account Manager; Wayne Fallis, Director,
      National Accounts; Steven Goodman, Director Marketing, Generics; Susan
      Knoblauch, Senior Manager, Sales; GP Singh Sachdeva, President of Sun
      Pharmaceuticals, USA; Grace Shen, Vice President, Marketing; Steven Smith,
      Senior Director of Sales; Christopher Bihari, Director, Key Customers;

 n.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Sheila Curran, Vice
      President, Sales Operations; Howard Marcus, Vice President Sales and
      Marketing; Michael Perfetto, Group Vice President and Chief Commercial
      Officer of the Generic Rx Business; Doug Statler, Senior Director, Head of Sales;
      Elizabeth Guerrero, Director, Corporate Accounts, Managed Care; Carlton
      Holmes, Vice President Marketing; Tim Kiernan, Director of Marketing
      Analytics;

 o.   Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice
      President, Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating
      Officer North America Generics; Kevin Galowina, Head of Marketing
      Operations; Jessica Peters, Manager of Corporate Accounts; Allan Oberman,
      President and CEO Teva Americas Generics; Jennifer Chang, Director,
      Marketing; Scott Goldy, Director, National Accounts; Christine Baeder, Senior
      Vice President, Customer and Marketing Operations; Christopher Doerr, Senior
      Director, Trade Operations; Kevin Green, Associate Vice President, National
      Accounts; Jeffrey Herzfeld, Senior Vice President, US Specialty Medicines;
                           13
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 15 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

            Jonathan Kafer, Executive Vice President, Sales and Marketing; Kayla Kelnhofer,
            National Account Executive; Jennifer King, Director, New Product Marketing;
            David Marshall, Vice President of Operations; Jerry Moore, Director, State
            Government Affairs; Teri Sherman, Director National Accounts; Jason Nagel,
            Associate Director; John Wodarczyk, Director, Customer Relations;

      p.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam
            Goodman, Marketing Manager; Tareq Darwazeh, National Accounts Senior
            Manager; Paul Markowitz, Director, National Accounts; Ernesto Cividanes,
            Manager, Trade Relations; and

      q.    Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy
            Ronco, Vice President, Sales; Laura Short, Vice President, Sales; Karen Strelau,
            Executive Vice President Sales and Marketing; Elizabeth Purcell, Senior Director,
            Marketing and Portfolio Management; Ganesh Nyak, Chief Operating Officer and
            Executive Director; Daniel Lukasiewicz, Senior Manager, Marketing Operations;
            Sharvil Patel, Deputy Managing Director.

HDMA 2013 Annual Board and Membership Meeting – White Sulphur Springs, West
Virginia (September 29 – October 2, 2013):

      a.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice
            President, Commercial Operations; James Van Lieshout, Vice President, Sales,
            Retail Division; Jeff Watson, President;

      b.    Mylan: Joseph Duda, President; Anthony Mauro, Senior Vice President; Robert
            O’Neill, Vice President, Commercial Operations; Robert Potter, Senior Vice
            President, North America; Robert Tighe, CFO; and

      c.    Teva: Robert Tighe, Chief Financial Officer, North America; Theresa Coward,
            Senior Director, National Sales; Christopher Doerr, Director, Trade Operations;
            David Rekenthaler, Vice President Sales, US Generics; Christine Baeder, Senior
            Director, Customer Operations.

NACDS 2013 Foundation and Reception Dinner – New York, New York (December 3, 2013):

      a.    Actavis: Andrew Boyer, President and CEO, North America Generics; Marc
            Falkin, Senior Vice President, Sales; Anthony Giannone, Executive Director,
            Sales; Paul Reed, Senior Director, Trade Sales and Development; Michael Reed,
            Executive Director, Trade Relations; John Shane, Director, Trade Relations;

      b.    Apotex: Jeff Watson, President, Global Generics; Tim Berry, National Account
            Manager; Sam Boulton, Director of National Accounts; Jeffrey Hampton, Senior
            Vice President and General Manager, US and Latin America; Beth Hamilton,
            Vice President, Marketing and Portfolio Strategy, Sales and Marketing; James
            Van Lieshout, Senior Director, Commercial Operations;


                                 14
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 16 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      c.     Mylan: Joseph Duda, President; Robert Potter, Senior Vice President North
             America National Accounts and Channel Development; Rob O’Neill, Head of
             Sales; Dave Workman, Vice President, Strategic Pricing and Contracts; James
             Nesta, Vice President of Sales;

      d.     Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

      e.     Sandoz: Peter Goldschmidt, President Sandoz US and Head North America;
             Armando Kellum, Vice President, Sales and Marketing; Kirko Kirkov, Executive
             Director, Key Customers; Dave Picard, Vice President, Biosimilars and
             Injectables; and

      f.     Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice
             President, Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating
             Officer, North America Generics; David Marshall, Vice President of Operations.

GPhA Annual Meeting – Orlando, Florida (February 19-21, 2014):

      a.     Apotex: Jeff Watson, President, North America;

      b.     Mylan: Andrew Miller, Senior Vice President, Head of Global Complex Products
             Operations; Marcie McClintic Coates, Vice President and Head of Global
             Regulatory Affairs; Anthony Mauro, President;

      c.     Sandoz: Carlos Sattler, Vice President, Clinical Development and Medical
             Affairs; and

      d.     Teva: Allan Oberman, President and CEO.

ECRM Retail Pharmacy Efficient Program Planning Session – Omni Amelia Island
Plantation Resort, Amelia Island, Florida (February 23-26, 2014):

      a.     Actavis:




      b.     Apotex:




      c.     Citron:




                                  15
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 17 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

 a.   Dr. Reddy’s:




 d.   Heritage:




 e.   Lannett:



 f.   Par:




 g.   Perrigo:




 h.   Sandoz:




 i.   Sun:




 j.   Taro:


 k.   West-Ward:
                                                                     and

                           16
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 18 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      l.     Zydus:




HDMA Sixth Annual CEO Roundtable Fundraiser – New York, New York (April 1, 2014):

      a.     Actavis: Andrew Boyer, Senior Vice President, US Generics Sales and
             Marketing; Napolean Clark, Executive Director, US Generics Marketing; Marc
             Falkin, Vice President, Marketing, Pricing, and Contracts; Anthony Giannone,
             Executive Director, Sales; Rick Rogerson, Director, Pricing;

      b.     Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Senior Vice
             President, Commercial Operations; James Van Lieshout, Vice President, Sales;
             Jeff Watson, President, US and Canada Commercial;

      c.     Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
             Operations;

      d.     Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
             Executive Vice President, Sales and Marketing;

      e.     Mylan: Joseph Duda, President; Hal Korman, Executive Vice President and Chief
             Operating Officer; Anthony Mauro, Senior Vice President, and President of North
             America; James Nesta, Vice President of Sales; Robert Potter, Senior Vice
             President, North America National Accounts and Channel Development; Joseph
             Zenkis, Vice President, North America Sales and Channel Strategy;

      f.     Sandoz: Anuj Hasija, Executive Director, Key Accounts; Armando Kellum, Vice
             President, Contracts, Pricing, and Business Analytics; Kirko Kirkov, Executive
             Director, Key Accounts; Scott Smith, Vice President, Commercial Operations;
             and

      g.     Teva: Maureen Cavanaugh, Senior Vice President, Sales and Marketing;
             Christopher Doerr, Director, Trade Operations; Jeffrey Herzfeld, Senior Vice
             President, US Trade Relations, Specialty Medicines; David Rekenthaler, Generic
             Sales.

NACDS 2014 Annual Meeting – Scottsdale, Arizona (April 26-29, 2014):

      a.     Actavis: Andrew Boyer, President and CEO, North America Generics; Marc
             Falkin, Vice President of Purchasing; Sigurdur Olafsson, President; Paul Reed,
             Senior Director of Trade and Sales Development; Robert Stewart, Chief
             Operating Officer; Paul Bisaro, Board Member; Jean-Guy Goulet, Regional
             President, Canada Generics; Michael Reed, Executive Director, Trade Relations;
             John Shane, Director, Trade Relations;


                                  17
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 19 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

 b.   Apotex: Jeff Watson, President, Global Generics; Sam Boulton, Director of
      National Accounts; Jeremy Desai, President and CEO; Jeffrey Hampton, Senior
      Vice President and General Manager, US and Latin America; David Kohler, Vice
      President and General Manager; Corey Anquetil, Director, Strategic Sales North
      America; Buddy Bertucci, Vice President, Institutional Sales; Beth Hamilton,
      Vice President, Marketing and Portfolio Strategy, Sales and Marketing; James
      Van Lieshout, Sr. Director, Commercial Operations; Peter Hardwick, Senior Vice
      President, Sales and Marketing, Canada;

 c.   Aurobindo: Robert Cunard, CEO; Paul McMahon, Senior Director Commercial
      Operations;

 d.   Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
      Executive Vice President, Sales and Marketing;

 e.   Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President
      and Head, National Accounts, North America Generics; Jinping McCormick,
      Vice President Rx Marketing, US Generics; Michael Allen, Vice President and
      Head, Rx Products, North America Generics; Milan Kalawadia, Vice President,
      OTC Division;

 f.   Glenmark: Jim Brown, Vice President of Sales; James Grauso, Executive Vice
      President, North America Sales;

 g.   Heritage: Jeffrey Glazer, CEO;

 h.   Mylan: Joseph Duda, President; Anthony Mauro, Chief Commercial Officer;
      James Nesta, Vice President of Sales; Hal Korman, Executive Vice President and
      Chief Operating Officer; Robert Potter, Senior Vice President, North America and
      Channel Development; Rob O’Neill, Head of Sales; John Munson, Vice President
      Global Accounts Mylan;

 i.   Par: Jon Holden, Vice President of Sales; Paul Campanelli, President; Renee
      Kenney, Senior Advisor, Generic Sales; Scott Littlefield, Trade Director; Brent
      Bumpas, National Account Director, Trade; Michael Altamuro, Vice President,
      Marketing and Business Analytics; Antonio Pera, Chief Commercial Officer;

 j.   Perrigo: Doug Boothe, President Generics Division, Impax; Scott Jamison,
      Executive Vice President and General Manager; Christopher Kapral, Senior Vice
      President, Consumer Healthcare Sales; Mark Walin, Vice President, Consumer
      Healthcare Sales; John Wesolowski, Acting General Manager; Andy Kjellberg,
      Vice President, Consumer Healthcare Sales; Jeff Needham, Executive Vice
      President and General Manager, Consumer Healthcare; Tony Polman, National
      Account Executive;

 k.   Sandoz: Peter Goldschmidt, President Sandoz, US and Head, North America;
      Steven Greenstein, Director, Key Customers; Anuj Hasija, Executive Director

                           18
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 20 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

            Key Customers; Armando Kellum, Vice President, Sales and Marketing; Kirko
            Kirkov, Executive Director, Key Customers; Scott Smith, Vice President Sales
            and Marketing; Dave Picard, Vice President, Biosimilars and Injectables; Claude
            Dupuis, Director of Corporate Accounts Ontario and Western Canada; Jacquelin
            Gagnon, Vice President, Sales and Marketing, Canada; Michel Rubidoux,
            President and General Manager, Canada;

      l.    Sun: GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Steve Smith,
            Senior Director of Sales; Steven Goodman, Director Marketing, Generics;

      m.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto,
            Chief Commercial Officer Generic RX, OTC, US and Canada; Alex Likvornik,
            Senior Director, Strategic Pricing and Marketing; Michael Perfetto, Chief
            Commercial Officer for Generic RX, OTC; Elizabeth Ivey, Vice President, Sales
            and Marketing;

      n.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer,
            North America Generics; Allan Oberman, President and CEO Teva Americas
            Generics; Theresa Coward, Senior Director, National Sales; Christopher Doerr,
            Director, Trade Operations; David Rekenthaler, Vice President Sales, US
            Generics; Christine Baeder, Senior Director, Customer Operations; Jeffrey
            Herzfeld, Senior Vice President US Specialty Medicines; David Marshall, Vice
            President of Operations; Michael Reid, Vice President, Corporate and Retail
            Sales; Michael Sine, Director, Corporate Account Group; Douglas Sommerville,
            Senior Vice President and General Manager, Canada; and

      o.    Zydus: Michael Keenley, President; Joseph Renner, President and CEO; Kristy
            Ronco, Vice President, Sales; Scott Goldy, Director, National Account; Kevin
            Green, Vice President, National Accounts.

MMCAP 2014 National Member Conference – Bloomington, Minnesota (May 12-15, 2014):

      a.    Actavis: Mark Blitman, Executive Director of Sales for Government Markets;

      b.    Apotex: Bob Simmons, National Account Director;

      c.    Lannett: Tracy Sullivan, National Account Manager;

      d.    Mylan: Janet Bell, Director, National Accounts;

      e.    Heritage: Anne Sather, National Account Manager;

      f.    Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
            National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
            President, National Accounts;

      g.    Perrigo: Pete Hakenstad, National Account Manager;

                                 19
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 21 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      h.    Teva: Nick Gerebi, National Account Manager; and

      i.    West-Ward: Mark Boudreau, Executive Director of National Sales.

HDMA 2014 Business and Leadership Conference – JW Marriott Desert Ridge, Phoenix,
Arizona (June 1-4, 2014):

      a.    Actavis: Maureen Barrett, Director of National Accounts; Marc Falkin, Vice
            President of Purchasing; John Fallon, Director of National Accounts; Anthony
            Giannone, National Accounts Director; Andrew Boyer, Senior Vice President,
            Generic Sales and Marketing; Richard Rogerson, Executive Director Pricing and
            Business Analytics;

      b.    Apotex: Bob Simmons, National Account Director; Jeffrey Hampton, Vice
            President, Commercial Operations; Beth Hamilton, National Sales Director; Tina
            Kaus, National Accounts Director; James Van Lieshout, Vice President, Sales;
            David Rekenthaler, National Accounts Director; Jane Williams, Vice President
            Specialty Generic Sales;

      c.    Aurobindo: Julie Faria, Senior Manager, Sales;

      d.    Citron: Laura Short, Vice President, Sales; Karen Strelau, Executive Vice
            President, Sales and Marketing;

      e.    Dr. Reddy’s: Chris Costa, Vice President of Sales; Mike Allen, Vice President
            and Head, Rx Generics; Victor Borelli; Senior Director, National Accounts;
            Joshua Hudgens, Director of Purchasing; Katherine Neeley, Associate Director;
            Gunjan Patel, Sales Analyst;

      f.    Glenmark: Christopher Bihari, Director National Accounts;

      g.    Heritage: Anne Sather, National Account Manager; Neal O’Mara, National
            Accounts Manager; Jeffrey Glazer, Chairman and CEO; Jason Malek, Senior Vice
            President, Commercial Operations; Matthew Edelson, Associate Director,
            National Accounts;

      h.    Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan,
            Director, National Accounts; Grace Wilks, Director Sales and Marketing; Justin
            McManus, Director, National Accounts and Sales; Lauren Carotenuto, National
            Account Representative;

      i.    Mylan: Richard Isaac, Senior Manager, Strategic Accounts; Joseph Duda,
            President; Edgar Escoto, National Accounts Director; James Nesta, Vice
            President of Sales; Lance Wyatt, National Accounts Director; Michael Aigner,
            Director, National Accounts; John Baranick, Director of Trade Relations; Joseph
            Zenkus, Vice President, North America Sales and Channel Strategy; Frank
            Mullery, Senior Director and Controller; Todd Bebout, Vice President, North
            America Supply Chain Management; Janet Bell, Director, National Accounts;
                                 20
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 22 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      Steven Krinke, National Account Manager; Robert O’Neill, Head of Sales
      Generic North America; Sean Reilly, National Account Manager; John Shane,
      Trade Relations; Erik Williams, Vice President North America Pricing and
      Contracts;

 j.   Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
      National Accounts; Jon Holden, Vice President of Sales; Karen O’Connor, Vice
      President, National Accounts; Brent Bumpas, National Account Executive; Lisa
      Walker, Associate Director; Michael Reiney, Vice President, Sales; Charles
      “Trey” Propst, Vice President, National Accounts; Warren Pefley, Director,
      National Accounts;

 k.   Sandoz: Lisa Badura, Director, National Accounts Sales; Anuj Hasija, Key
      Account Executive Director; Kirko Kirkov, Key Account Executive Director;
      Ryan Alan, Associate Director, National Accounts; Sean Walsh, Key Account
      Manager; James Hendricks, Key Account Executive Director; Della Lubke,
      Director, National Accounts; David Picard, Vice President, Generic Sales;
      Christopher Bihari, Director, National Sales; Steve Greenstein, Director, National
      Accounts;

 l.   Sun: Daniel Schober, Associate Vice President, Trade Sales; Scott Littlefield,
      Trade Director, National Account Executive; Steven Smith, Senior Director of
      Sales; Susan Knoblauch, Senior Manager, Sales;

 m.   Taro: Anand Shah, Associate Director Sales Operations;

 n.   Teva: Theresa Coward, Senior Director, National Sales; Sal Cuomo, Trade
      Account Director; Christopher Doerr, Director, Trade Operations; Daniel
      Driscoll, Vice President Institutional Sales and Marketing; Jeffrey Herzfeld,
      Senior Vice President; Jeff McClard, Senior Director, National Accounts; Jessica
      Peters, Director, National Accounts; Teri Sherman, National Accounts Director;
      Cassie Dunrud, Associate Director; David Rekenthaler, Vice President, Sales, US
      Generics; Marc Falkin, Vice President, Marketing, Pricing, and Contract
      Operations; Nisha Patel, Director; Nick Gerebi, Director National Accounts;

 o.   West-Ward: Mark Boudreau, Executive Director of National Sales; Jeff
      Ruhland, Associate Manager, Supply Chain and Warehouse; Joseph Ruhmel,
      National Account Director; Steven Snyder, National Account Director; and

 p.   Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National
      Accounts Manager; Marc Kikuchi, Senior Vice President, Global Generics; Maria
      McManus, Corporate Account Manager; Jodi Weber, Corporate Account
      Manager; Louis Pastor, Senior Director, Trade Operations.




                           21
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 23 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

GPhA CMC Workshop – Bethesda North Marriott Hotel, Bethesda, Maryland (June 3-4, 2014)

      a.     Perrigo: Richard Stec, Vice President Global Regulatory Affairs; and

      b.     Taro: Scott Tomsky, Vice President, Generic Regulatory Affairs, North America;
             Siva Vaithiyalingam, Director, Regulatory Affairs.

NACDS 2014 Total Store Expo – Boston Convention Center, Boston, Massachusetts (August
23-26, 2014):

      a.     Actavis: Andrew Boyer, President and CEO, North America Generics; David
             Buchan, Executive Vice President Commercial, North America Generics and
             International; Napolean Clark, Vice President of Marketing; Ashley Delponte,
             Manager, Trade Marketing, Sales and Marketing; Michael Dorsey, Director of
             National Accounts; Marc Falkin, Vice President of Purchasing; Megan Gorman,
             Senior Marketing Manager; Rob Hooper, Senior Marketing Manager; Randy
             Hurst, Senior Vice President and General Manager; Christina Koleto, Manager,
             Pricing Senior; Maureen Meehan; Director National Accounts; Paul Reed, Senior
             Director, Trade Sales and Development; Richard Rogerson, Senior Director New
             Products, Business Analytics and Systems; Violet Saakyan, Marketing Manager;
             Eric Schultz, Senior Marketing Manager; Cindy Stevens, Director of National
             Accounts; Nancy Baran, Director, Customer Relations; Christopher Boland,
             Manager, Pharmacy Innovation; Kathleen Conlon, Director, Contract
             Administration; Mark Devlin, Senior Vice President, Managed Markets; Anthony
             Giannone, Executive Director, Sales; Christine Maiolo, Associate Director, Sales
             Operations; David Myers, Senior Manager, Products and Communications;
             Kaminie Persuad, Sales Coordinator; Michael Reed, Executive Director, Trade
             Relations; John Sheehan, Director, OTC; Allan Slavsky, Sales Consultant;

      b.     Apotex: Carlo Berardi, Sales; Tim Berry, National Account Manager; Gwen
             Copeland, National Accounts Manager; John Crawford, National Account
             Director; Sam Boulton, Director of National Accounts; Jeffrey Hampton, Senior
             Vice President and General Manager, US and Latin America; David Kohler, Vice
             President and General Manager; Doug Kinna, Sales; Chirag Patel, Marketing
             Director, National Accounts; Debbie Veira, National Account Manager; Beth
             Hamilton, Vice President, Marketing and Portfolio Strategy, Sales and Marketing;
             Tina Kaus, National Account Director; James Van Lieshout, Senior Director,
             Commercial Operations; Christina De Lima, Marketing Analyst; Jacquelyn
             Epstein, Tradeshow Coordinator; Chirag Patel; Director, Marketing; Corey
             Anquetil; Director, Strategic Sales;

      c.     Aurobindo: Robert Cunard, CEO; Tim Gustafson, Director, National Accounts;
             Jon Kerr, Director, National Accounts; Paul McMahon, Senior Director,
             Commercial Operations; Ramprasad Reddy, Chairman Aurobindo Pharma Ltd;

      d.     Citron: Vimal Kavuru, CEO; Laura Short, Vice President, Sales; Karen Strelau,
             Executive Vice President, Sales and Marketing;

                                  22
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 24 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

 e.   Dr. Reddy’s: Chris Costa, Vice President of Sales; Victor Borelli, Vice President
      and Head, National Accounts, North America Generics; Jinping McCormick,
      Vice President Rx Marketing, US Generics; Nimish Muzumdar, Director of
      Marketing; Larry Knupp, Director of National Accounts; Umang Vohra,
      Executive Vice President and Head of North America Generics; Jake Austin,
      Director National Accounts; Stephanie Jomisko, Director, Contracts and Finance;
      Jeff Jorgenson, Director OTC National Accounts;

 f.   Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales
      and Marketing; Jeff Johnson, Director, Sales and Marketing; David Irwin,
      Director, Sales; Robert Matsuk, President, North America; James Grauso,
      Executive Vice President, North America Commercial Operations; Matt Van
      Allen, Senior Director, Commercial Operations;

 g.   Heritage: Heather Beem, National Accounts Manager, Institutional; Katie
      Brodowski, Associate Director Institutional Sales; Matt Edelson, Senior Director
      of Sales; Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina
      Gramuglia, Commercial Operations; Neal O’Mara, National Accounts Manager;
      Anne Sather, National Account Manager;

 h.   Lannett: Justin McManus, Director, National Accounts; Kevin Smith, Vice
      President Sales and Marketing; Tracy Sullivan, National Accounts Manager;

 i.   Mayne: Stefan Cross: President; Gloria Schmidt, Director of National Accounts;
      Chris Schneider, Executive Vice President, Generic Product Division; Melissa
      Gardner, National Account Executive;

 j.   Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director,
      National Accounts; Joseph Duda, President; Robert Potter, Senior Vice President,
      National Accounts and Channel Development; Michael Aigner, Director, National
      Accounts; Gary Tighe, National Accounts Director; Lance Wyatt, National
      Accounts Director; Michael Scouvart, Head of Marketing North America; John
      Baranick, Director, Trade Relations; Rameshwan Bhavsar, Manager, Managed
      Markets; Edgar Escoto, Director, National Accounts; Dawna Johnson,
      Coordinator, Sales and Marketing; Sherry Korczynski, Vice President, Epipen
      Marketing; Stephen Krinke, National Account Manager; James Nesta, Vice
      President, Sales; Heather Paton, Vice President Sales; Sean Reilly, National
      Account Manager; Tom Theiss, Director, Trade Relations; Kathleen Theiss,
      Manager;

 k.   Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of
      National Accounts; Gerald Burton, Vice President, National Accounts; Christine
      Caronna, Director, National Accounts; Renee Kenney, Senior Advisor, Generic
      Sales; Lori Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst,
      Vice President, National Accounts; Michael Reiney, Vice President, Sales;
      Jeremy Tatum, Demand Manager; Antonio Pera, Chief Commercial Officer;
      Michael Altamuro, Vice President, Marketing and Business Analytics; Karen

                           23
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 25 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      O’Connor, Vice President, National Accounts; Warren Pefley, Vice President,
      Sales and Marketing; Sandra Bayer, Senior Director, National Accounts; Kelly
      Bachmeier, Director, National Accounts; Spike Pannell, National Account
      Manager; Walter Busbee, Director of National Accounts; Darren Hall, Director,
      National Accounts; Brent Bumpas, National Account Director, Trade; Scott
      Littlefield, Trade Director, Kevin O’Brien, Senior Director Payer Markets;

 l.   Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;
      Mark Walin, Vice President, Consumer Healthcare Sales; John Wesolowski,
      Acting General Manager; Tom Cotter, Vice President, OTC Marketing; Ori
      Gutwarg, National Account Executive; Pete Haakenstad, National Account
      Manager; H. James Booydegraaff, Associate Director, Marketing; Andy
      Kjeelberg, Vice President, Consumer Healthcare Sales; John Klingenmeyer, Vice
      President, Consumer Healthcare Sales; Shelley Kocur, Senior Director, Service
      and Customer Supply Chains; Katie McCormack, National Account Manager;
      Richard McWilliams, Senior Vice President and General Manager; Kristine
      Milbocker, Trade Relations Planner; Troy Pelak, Vice President, Consumer
      Healthcare Sales; Tony Polman, National Account Executive; Neal Wilmore,
      Vice President Commercial Operations, Animal Health; Michael Yacullo, Vice
      President, Consumer Healthcare Sales; Tom Zimmerman, Vice President and
      General Manager; Jon Baker, Vice President, Consumer Healthcare Sales; Doug
      Boothe, President Generics Division, Impax; Kelly Gillig, International
      Commercial Operations Manager; Monica Giraldo-Alzate, Assistant Category
      Manager; Kristine Norman, Account Executive; John Shane, Rx Promotional
      Analyst;

 m.   Sandoz: Lisa Badura, Director, Key Customers; Christopher Bihari, Director,
      Key Customers; Steven Greenstein, Director, Key Customers; Anuj Hasija,
      Executive Director Key Customers; Armando Kellum, Vice President, Sales and
      Marketing; Della Lubke, National Account Executive; Scott Smith, Vice
      President Sales and Marketing; Arunesh Verma, Executive Director Marketing;
      Sean Walsh, Director, Key Customers; Kenneth Baker, Director, Managed
      Markets; Deb King, Associate Director, Reverse Logistics;

 n.   Sun: Susan Knoblauch, Senior Manager, Sales; Grace Shen, Vice President,
      Marketing; GP Singh Sachdeva, President of Sun Pharmaceuticals, USA; Donna
      Hughes, National Account Manager; Steven Smith, Senior Director of Sales;
      Steven Goodman, Director of Generics Marketing; Anand Shah, Director,
      Strategic Pricing and Marketing; Jolene McGalliard, National Account Manager;
      Wayne Fallis, Director, National Accounts;

 o.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick,
      Manager, National Accounts; Kevin Kriel, Executive Director, Marketing and
      Business Development, US and Canada; Christopher Urbanski, Director,
      Corporate Accounts; Carol Augias, Director, Customer Service; Kirk Edelman,
      Director, Customer Logistics; Alex Likvornik, Senior Director, Strategic Pricing
      and Marketing; Michael Perfetto, Chief Commercial Officer Generic Rx OTC;
                           24
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 26 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      p.     Teva: David Rekenthaler, Vice President, Sales; Maureen Cavanaugh, Senior
             Vice President and Chief Operating Office, North America Generics; Kevin
             Galowina, Head of Marketing Operations; Jessica Peters, Manager of Corporate
             Accounts; Nisha Patel, Director of National Accounts; Jocelyn Baker, Director,
             National Accounts; Jennifer Chang, Director, Marketing; Theresa Coward, Senior
             Director Sales and Trade Relations; Dan Driscoll, Vice President Institutional
             Sales and Marketing; Cassie Dunrud, Associate Director, National Accounts;
             Kayla Kelnhofer, National Account Executive; Tim McFadden, Vice President,
             Marketing; Christine Baeder, Senior Vice President, Customer and Marketing
             Operations; Bryan Bart, Product Manager; Christopher Doerr, Senior Director,
             Trade Operations; Jason Grossman, Associate Director; Jennifer King, Director,
             New Product Marketing; Jason Nagel, Associate Director; Michelle Osmian,
             Senior Director Customer Service; John Wodarczyk, Director, Customer
             Operations;

      q.     West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam
             Goodman, Marketing Manager; Joel Rosenstack, Senior Director, Marketing;
             Elizabeth Guerrero, Director, National Accounts; Paul Markowitz, Director,
             National Accounts; Doug Statler, Senior Director, Head of Sales; Tom Ross,
             Managed Care Account Manager; and

      r.     Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
             President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
             Operating Officer and Executive Director; Elizabeth Purcell, Senior Director,
             Marketing and Portfolio Management; Joseph Renner, President and Chief
             Executive Officer; Kristy Ronco, Vice President, Sales; Maria Bianco-Falcone,
             Senior Director Contracting.

LogiPha Supply Chain Conference – Princeton, New Jersey (September 16-18, 2014)

      a.     Actavis: Wayne Swanton, Senior Vice President Manufacturing and Supply
             Chain; Priya Gopal, Associate Director, Strategic Planning;

      b.     Perrigo: Stuart Glickman, Executive Director Global Logistics; and

      c.     Sandoz: Davis Mason, Serialization Global Support Lead; Dorris Michele,
             Director of Supply Chain; Hillel West, Director of Supply Chain.

HDMA 2014 Annual Board and Membership Meeting – Montage, Laguna Beach, California
(September 27 – October 1, 2014):

      a.     Actavis: Marc Falkin, Vice President, Marketing, Pricing and Contracts; Andrew
             Boyer, Senior Vice President, Generic Sales and Marketing;

      b.     Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice
             President, Commercial Operations; James Van Lieshout, Vice President, Sales-
             Retail Division; David Rekenthaler, Vice President, US Generic Sales;

                                  25
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 27 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      c.     Mylan: John Poulin, Senior Vice President, North America National Accounts,
             James Nesta, Vice President of Sales;

      d.     Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics;
             Christopher Doerr, Director, Trade Operations; David Rekenthaler, Vice
             President Sales, US Generics; Christine Baeder, Senior Director, Customer
             Operations; and

      e.     Zydus: Marc Kikuchi, Senior Vice President, Global Generic Sourcing.

GPhA Fall Technical Conference – Bethesda, Maryland (October 27-29, 2014):

      a.     Actavis: Michael Kimball, Executive Director, Transdermal Development; and

      b.     Teva: Scott Tomsky, Vice President, Generic Regulatory Affairs, North America.

NACDS 2014 Foundation and Reception Dinner – New York, New York (December 3, 2014):

      a.     Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing,
             National Accounts; Marc Falkin, Vice President, Marketing, Pricing and
             Contracts; Brent Saunders, President, CEO and Chairman; Mark Devlin, Senior
             Vice President, Managed Markets; Paul Reed, Senior Director, Trade Sales and
             Development; Michael Reed, Executive Director, Trade Relations;

      b.     Apotex: James Van Lieshout, Vice President Sales and Senior Director,
             Commercial Operations; Tim Berry, National Account Manager; Sam Boulton,
             Director, National Accounts; James Van Lieshout, Vice President, Market
             Access; Beth Hamilton, Vice President, Marketing and Portfolio Strategy; Jeffrey
             Hampton, Senior Vice President and General Manager;

      c.     Mylan: Anthony Mauro, Chief Commercial Officer; Robert Potter, Senior Vice
             President North America National Accounts and Channel Development; Edgar
             Escoto, Director, National Accounts; Michael Aigner, Director National
             Accounts;

      d.     Perrigo: Christopher Kapral, Senior Vice President, Consumer Healthcare Sales;

      e.     Sandoz: Armando Kellum, Vice President, Sales and Marketing; Scott Smith,
             Vice President, Sales and Marketing; and

      f.     Teva: Theresa Coward, Senior Director of Sales; David Rekenthaler, Vice
             President, Sales; Maureen Cavanaugh, Senior Vice President and Chief Operating
             Officer North America Generics; Jessica Peters, Director National Accounts;
             Christine Baeder, Senior Director, Customer Operations.

HCSCA National Pharmacy Forum – Marriott Waterside Hotel and Marina, Tampa, Florida
(February 16-18, 2015):


                                  26
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 28 of 42

     IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
         EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      a.    Actavis: John Fallon, Executive Director of Sales;

      b.    Mylan: Lee Rosencrance, District Manager; Martin Wingerter, Director of
            National Accounts; Janet Bell, Director of National Accounts; Mark Pittenger,
            Senior Director of National Accounts; Cam Bivens, Director of National
            Accounts; Heather Paton, Vice President, Institutional Sales;

      c.    Teva: John Fallon, Executive Director, Sales; Brad Bradford, Director of
            National Accounts; Jeff McClard, Senior Director of National Accounts; Nick
            Gerebi, Director of National Accounts; and

      d.    West-Ward: Neal Gervais, National Account Director; Joseph Schrick, Director,
            National Accounts; Anthony Massaro, Associate Product Manager; Mark
            Zampella, Director, National Accounts; Brad Bradford, Director of National
            Accounts.

ECRM 2015 Retail Pharmacy Efficient Program Planning Session – Hilton Beach Golf
Resort and Spa, Destin, Florida (February 22-25, 2015):

      a.    Actavis:




      b.    Dr. Reddy’s:



      c.    Heritage:



      d.    Lannett:



      e.    Par:




                                 27
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 29 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      f.    Perrigo:



      g.    Sandoz:




      h.    Taro:




      i.    Teva:



      j.    West-Ward:

                                                              and

      k.    Zydus:



HDMA 2015 Annual CEO Roundtable Fundraiser – New York, New York (April 14, 2015)

      a.    Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing,
            National Accounts; Marc Falkin, Vice President, Marketing, Pricing and
            Contracts; Anthony Giannone, Executive Director, Sales;

      b.    Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
            Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe, Head of
            Mylan Pharmaceuticals and Canada; Chrys Kokino, Head of Global Biologics
            Commercial; Frank Mullery, Head of Commercial Finance; James Nesta, Vice
            President Sales; David Workman, Vice President Strategic Pricing;

      c.    Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
            Holden, Vice President of Sales; Paul Campanelli, CEO; Terry Coughlin, Chief
            Operating Officer; Steve Mock, Corporate Affairs; Joel Morales, Vice President
            Finance; Antonio Pera, Chief Commercial Officer; Brandon Rockwell, Executive
            Director, Business;



                                 28
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 30 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      d.     Sandoz: Anuj Hasija, Executive Director, Key Accounts; Victor Moreire,
             Director Contracts and Analytics; Ted Slack, Senior Director, US Managed
             Markets, Robert Spina, Vice President, Pricing; and

      e.     Teva: Christine Baeder, Vice President, Customer Operations; Maureen
             Cavanaugh, Chief Operating Officer; Christopher Doerr, Senior Director, Trade
             Operations; Jeffrey Herzfeld, Senior Vice President, US Specialty Medicines
             Trade Relations; Adam Levitt, Senior Vice President, Global Commercial
             Operations.

NACDS 2015 Annual Meeting – The Breakers, Palm Beach, Florida (April 25-28, 2015):

      a.     Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing,
             National Accounts; Marc Falkin, Vice President, Marketing, Pricing and
             Contracts; Robert Stewart, Chief Operating Officer; Paul Bisaro, Board Member;
             Jean-Guy Goulet, Regional President, Canada Generics; Michael Reed, Executive
             Director, Trade Relations; Daniel Motto, Senior Vice President, Global Business
             Development; Sanjiv Patel, Chief Vice President, Allergan Global Strategic
             Market; Brent Saunders, President and CEO; Mark Devlin, Senior Vice President,
             Managed Markets; William Meury, Executive Vice President Branded
             Pharmaceuticals; Paul Reed, Senior Director, Trade Sales and Development;

      b.     Apotex: Corey Anquetil, Director Strategic Sales, North America; Sam Boulton,
             Director, National Accounts; Beth Hamilton, Vice President, Marketing and
             Portfolio Strategy, Sales and Marketing; David Kohler, Vice President and
             General Manager; Jeremy Desai, President and CEO; Jeffrey Hampton, Senior
             Vice President and General Manager; Peter Hardwick, Senior Vice President,
             Sales and Marketing; Steven Lydeamore, President, Global Specialty Pharma;
             Eric Organ, Vice President, Commercial Operations; James Van Lieshout, Vice
             President, Market Access; Jeff Watson, Global Generics;

      c.     Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
             America Generics; Jinping McCormick, Vice President Rx Marketing, US
             Generics; Michael Allen, Vice President, Global Pharmaceutical Sourcing; Milan
             Kalawadia, Vice President, Head of US OTC Division;

      d.     Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
             President;

      e.     Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
             Development; Rob O’Neill, Head of Sales; Anthony Mauro, Chief Commercial
             Officer; Robert Tighe, National Accounts Director; John Munson, Vice President
             Global Accounts; James Nesta, Vice President, Sales;

      f.     Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
             Holden, Vice President of Sales; Antonio Pera, Chief Commercial Officer;


                                  29
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 31 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      g.     Perrigo: Doug Boothe, President Generics Division, Impax; Scott Jamison,
             Executive Vice President and General Manager; Christopher Kapral, Senior Vice
             President, Consumer Healthcare Sales; Mark Walin, Vice President, Consumer
             Healthcare Sales; John Wesolowski, Acting General Manager; Andy Kjellberg,
             Vice President, Consumer Healthcare Sales; Jeff Needham, Executive Vice
             President and General Manager, Consumer Healthcare; Colter Van Stedum, Vice
             President Rx Strategic Business Alliances, Corporate Development; Michael
             Yacullo, Vice President, Consumer Healthcare Sales;

      h.     Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America;
             Armando Kellum, Vice President, Sales and Marketing; Scott Smith, Vice
             President, Sales and Marketing; Arunesh Verma, Executive Director, Marketing;
             Anuj Hasija, Executive Director, Key Accounts; Kirko Kirkov, Executive
             Director, Key Customers; Gregory Oakes, Vice President and Head,
             Biopharmaceuticals; Marco Polizzi, Head, Institutional Sales and Marketing;

      i.     Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic
             Pricing and Marketing; Dan Schober, Vice President, Trade Sales;

      j.     Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto,
             Chief Commercial Officer, Generics RX, OTC US and Canada;

      k.     Teva: Christine Baeder, Senior Vice President, Customer and Marketing
             Operations; Maureen Cavanaugh, Senior Vice President and Chief Operating
             Office, North America Generics; Theresa Coward, Senior Director Sales and
             Trade Relations; Christopher Doerr, Senior Director, Trade Operations; Jeffrey
             Herzfeld, Senior Vice President US Specialty Medicines; Michael Sine, Director,
             Corporate Account Group; Douglas Sommerville, Senior Vice President and
             General Manager, Teva Canada; Adam Levitt, Senior Vice President, Commercial
             Operations; Brenden O’Grady, President and CEO, North America; Michael Reid,
             Vice President, Corporate and Retail Sales;

      l.     West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Doug Statler,
             Senior Director, Head of Sales; Joel Rosenstack, Senior Director, Marketing; and

      m.     Zydus: Scott Goldy, Director, National Accounts; Kevin Green, National
             Accounts Manager; Michael Keenley, President; Joseph Renner, President and
             CEO; Kristy Ronco, Vice President, Sales.

HDMA 2015 Business and Leadership Conference – San Antonio, Texas (June 7-10, 2015):

      a.     Actavis: Andrew Boyer, Senior Vice President, Generic Sales and Marketing;
             Marc Falkin, Senior Vice President, US Generics; Richard Rogerson, Executive
             Director, Pricing and Business Analytics, Sales Marketing Generics; Anthony
             Giannone, Executive Director, Sales;



                                  30
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 32 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

 b.   Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth
      Hamilton, National Sales Director; James Crenshaw, Director, National Accounts;
      Erin Organ, Director of Commercial Operations; Debbie Veira, Manager,
      National Accounts;

 c.   Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Joshua
      Hudgens, Director of Purchasing; Katherine Neeley, Associate Director; Patricia
      Wetzel, Senior Director, National Accounts;

 d.   Glenmark: Christopher Bihari, Director National Accounts;

 e.   Heritage: Neal O’Mara, National Accounts Manager;

 f.   Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan,
      Director, National Accounts; Grace Wilks, Director Sales and Marketing;
      Breanna Stillman, Sales Analyst;

 g.   Mylan: Richard Isaac, Senior Manager, Strategic Accounts; John Baranick,
      Director of Trade Relations; Todd Bebout, Vice President, North America Supply
      Chain Management; Robert O’Neill, Head of Generic Sales, North America;

 h.   Par: Peter Gargiulo, Director, National Accounts; Sandra Bayer, Senior Director,
      National Accounts; Christopher Neurohr, Director, National Accounts;

 i.   Sandoz: Arunesh Verma, Executive Director, Marketing; Anuj Hasija, Executive
      Director, Key Accounts; Kirko Kirkov, Executive Director, Key Customers; Sean
      Walsh, Key Account Manager; Kenneth Baker, Director, Managed Markets;

 j.   Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade
      Director, National Account Executive;

 k.   Teva: Theresa Coward, Senior Director, National Sales; Christopher Doerr,
      Director, Trade Operations; Cassie Dunrud, Associate Director; Andrew Boyer,
      Senior Vice President, Generic Sales and Marketing; Thomas Boyer, Director,
      National Accounts; Marc Falkin, Vice President, Marketing, Pricing, and
      Contracts; Christine Baeder, Vice President, Commercial Operations;

 l.   West-Ward: Mark Boudreau, Executive Director of National Sales; Joseph
      Ruhmel, National Account Director; Steven Snyder, National Account Director;
      and

 m.   Zydus: Scott Goldy, Director, National Accounts; Marc Kikuchi, Senior Vice
      President, Global Generics; Maria McManus, Corporate Account Manager; Maria
      Bianco-Falcone, Senior Director Contracting.




                           31
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 33 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

NACDS 2015 Total Store Expo – Denver, Colorado (August 22-25, 2015):

      a.     Actavis: Andrew Boyer, President and CEO, North America Generics; Napolean
             Clark, Vice President of Marketing; Michael Dorsey, Director of National
             Accounts; Marc Falkin, Vice President of Purchasing; Megan Gorman, Senior
             Marketing Manager; Rob Hooper, Senior Marketing Manager; Randy Hurst,
             Senior Vice President and General Manager; Maureen Meehan; Director National
             Accounts; Richard Rogerson, Senior Director New Products, Business Analytics
             and Systems; Kathleen Conlon, Director, Contract Administration; Anthony
             Giannone, Executive Director, Sales; David Myers, Senior Manager, Products and
             Communications; Kaminie Persuad, Sales Coordinator; John Sheehan, Director,
             OTC; Allan Slavsky, Sales Consultant; Richard Rogerson, Senior Director New
             Products; Alexis Evolga, Manager, Pricing;

      b.     Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael
             Bohling, Director, Marketing; Gwen Copeland, Manager, National Accounts;
             John Crawford, National Account Director; Beth Hamilton, Vice President,
             Marketing; Jeffrey Hampton, Senior Vice President and General Manager; Tina
             Kaus, National Account Director; Ryan Kelly, Manager, National Accounts;
             Chirag Patel, Director, Marketing; Bob Simmons, National Account Director;
             Debbie Veira, National Account Manager; Pat Walden, Senior Marketing
             Manager; Jane Williams, National Account Director; Sam Boulton, Director,
             National Accounts; Erin Organ, Vice President, Commercial Operations; Olivia
             Smith, Marketing Communications Coordinator;

      c.     Dr. Reddy’s: Victor Borelli, Vice President and Head, National Accounts, North
             America Generics; Larry Knupp, Director of National Accounts; Jake Austin,
             Director National Accounts; Jeff Jorgenson, Director OTC, National Accounts;
             Mila Kalawadia, Vice President, Head of US OTC Division;

      d.     Glenmark: Jim Brown, Vice President, Sales; Jessica Cangemi, Director, Sales
             and Marketing; Jeff Johnson, Director, Sales and Marketing; Robert Matsuk,
             President, North America; James Grauso, Executive Vice President, North
             America Commercial Operations; Sanjeev Krishan, Executive Vice President;
             Robert Matsuk, President, North America;

      e.     Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina
             Gramuglia, Commercial Operations; Neal O’Mara, National Accounts Manager;
             Anne Sather, National Account Manager; Ashley O’Rourke, Sales Director;

      f.     Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan,
             National Accounts Manager; Michael Bogda, President; Breanna Stillman, Sales
             Analyst; Grace Wilks, Director, National Accounts;

      g.     Mayne: Chris Schneider, Executive Vice President, Generic Product Division;
             Melissa Gardner, National Account Executive; Rodney Emerson, Director Pricing
             and Contracts; Giana Schmidt, Director of National Accounts;

                                  32
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 34 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

 h.   Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director,
      National Accounts; Robert Potter, Senior Vice President, National Accounts and
      Channel Development; Michael Aigner, Director, National Accounts; Gary Tighe,
      National Accounts Director; Michael Scouvart, Head of Marketing North
      America; Dawna Johnson, Coordinator, Sales and Marketing; James Nesta, Vice
      President, Sales; Heather Paton, Vice President Sales; Sean Reilly, National
      Account Manager; Joe Aigner, Director, National Accounts; Edgar Escoto,
      Director, National Accounts; Sean Foster, Vice President, North America
      Marketing; Becky Gamble, Vice President, Managed Markets; John Shane,
      Director, Trade Relations; Tiffany Till, Senior National Account Trade Show
      Specialist;

 i.   Par: Jon Holden, Vice President of Sales; Rick Guillory, Vice President of
      National Accounts; Gerald Burton, Vice President, National Accounts; Christine
      Caronna, Director, National Accounts; Renee Kenney, Senior Advisor, Generic
      Sales; Lori Minnihan, Manager, Pricing and Analytics; Charles “Trey” Propst,
      Vice President, National Accounts; Michael Reiney, Vice President, Sales;
      Jeremy Tatum, Demand Manager; Antonio Pera, Chief Commercial Officer;
      Michael Altamuro, Vice President, Marketing and Business Analytics; Karen
      O’Connor, Vice President, National Accounts; Warren Pefley, Vice President,
      Sales and Marketing; Sandra Bayer, Senior Director, National Accounts; Kelly
      Bachmeier, Director, National Accounts; Spike Pannell, National Account
      Manager; Walter Busbee, Director of National Accounts; Darren Hall, Director,
      National Accounts;

 j.   Perrigo: Pete Haakenstad, National Account Manager; H. James Booydegraaff,
      Associate Director, Marketing; Katie McCormack, National Account Manager;
      Tony Polman, National Account Executive; Andrea Felix, National Account
      Executive; Paul Hoeksema, Manager, Corporate Accounts; John Shane, Rx
      Promotional Analyst; John Wesolowski, Acting General Manager; Doug Boothe,
      President, Generic Division; Christopher Karpral, Senior Vice President,
      Consumer Healthcare Sales; Andy Kjellberg, Vice President Consumer
      Healthcare Sales; Mark Walin, Vice President Consumer Healthcare Sales;
      Michael Yacullo, Vice President Consumer Healthcare Sales;

 k.   Sandoz: Christopher Bihari, Director, Key Customers; Anuj Hasija, Executive
      Director Key Customers; Scott Smith, Vice President Sales and Marketing;
      Arunesh Verma, Executive Director Marketing; Sean Walsh, Director, Key
      Customers; Kenneth Baker, Director, Managed Markets; Kirko Kirkov, Executive
      Director, Key Customers; Frank Davey, Director; Harmonie Franklin, Director,
      William Giannone, Associate Director, Key Customers; Jason Jones, Director,
      Key Customers; Bilal Khan, Director, Key Customers; Della Lubke, National
      Account Executive; Michele Macchia, Associate Director, Conventions; Tom
      Parker, Marketing Director; Chad Schwinn, Director, Key Accounts; Andrew
      Wahba, Associate Director, Key Customers;


                           33
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 35 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      l.    Sun: Steven Smith, Senior Director of Sales; Steven Goodman, Director of
            Generics Marketing; Anand Shah, Director, Strategic Pricing and Marketing;
            Jolene McGalliard, National Account Manager; Steven Goodman, Director
            Marketing; Blynda Masters; Director, Customer Service; Dan Schober, Vice
            President, Trade Sales; Michael Tolusso, Director, Sales;

      m.    Taro: Ara Aprahamian, Vice President, Sales and Marketing; Scott Brick,
            Manager, National Accounts; Christopher Urbanski, Director, Corporate
            Accounts; Carol Augias, Director, Customer Service; Kirk Edelman, Director,
            Customer Logistics; Alex Likvornik, Senior Director, Strategic Pricing and
            Marketing; Michael Perfetto, Chief Commercial Officer Generic Rx OTC; John
            Francis, Vice President, Sales and Marketing; Stephen Jones, Director, Supply
            Chain; Lisa Pehlke, Director, Corporate Accounts; Richard Trevor, Corporate
            Accounts Director;

      n.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Office,
            North America Generics; Kevin Galowina, Head of Marketing Operations; Jessica
            Peters, Manager of Corporate Accounts; Nisha Patel, Director of National
            Accounts; Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior
            Director Sales and Trade Relations; Cassie Dunrud, Associate Director, National
            Accounts; Christine Baeder, Senior Vice President, Customer and Marketing
            Operations; Bryan Bart, Product Manager; Christopher Doerr, Senior Director,
            Trade Operations; Jason Nagel, Associate Director; Michelle Osmian, Senior
            Director Customer Service; John Wodarczyk, Director, Customer Operations;
            Robert Neild, Associate Director, Customer Operations;

      o.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Sam
            Goodman, Marketing Manager; Joel Rosenstack, Senior Director, Marketing;
            Elizabeth Guerrero, Director, National Accounts; Nicki Hanson, Director of
            Sales, National Accounts; Ernesto Cividanes, Manager, Trade Relations; and

      p.    Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
            President, National Accounts; Michael Keenley, President; Ganesh Nayak, Chief
            Operating Officer and Executive Director; Joseph Renner, President and Chief
            Executive Officer; Kristy Ronco, Vice President, Sales.

HDMA 2015 Annual Board and Membership Meeting – Montage, Laguna Beach, California
(September 27-29, 2015):

      a.    Apotex: Beth Hamilton, Director, National Sales; Jeffrey Hampton, Vice
            President, Commercial Operations; James Van Lieshout, Vice President, Sales,
            Retail Division; Steve Giuli, Director, Government Affairs;

      b.    Mylan: James Nesta, Vice President of Sales; Robert Potter, Senior Vice
            President, North America National Accounts; Anthony Mauro, Senior Vice
            President, North America; Robert Tighe, Head of Mylan Pharma; and


                                 34
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 36 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      c.     Teva: Maureen Cavanaugh, Chief Operating Officer, Teva US Generics;
             Christine Baeder, Senior Director, Customer Operations; Andrew Boyer, Senior
             Vice President, Generic Sales; Marc Falkin, Vice President, Marketing and
             Pricing.

NACDS 2015 Foundation Reception and Dinner – New York, New York (December 3, 2015):

      a.     Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing,
             National Accounts; Marc Falkin, Vice President, Marketing, Pricing and
             Contracts; Anthony Giannone, Executive Director, Sales;

      b.     Apotex: James Van Lieshout, Vice President, Market Access; Beth Hamilton,
             Vice President, Marketing and Portfolio Strategy; Jeffrey Hampton, Senior Vice
             President and General Manager; Steve Giuli, Director, Government Affairs;

      c.     Sandoz: Anuj Hasija, Executive Director, Key Customers; Scott Smith, Vice
             President, Sales and Marketing; Robert Spina, Vice President, Pricing and
             Contracts; and

      d.     Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer
             North America Generics; Allan Slavsky, Sales Consultant; Christine Baeder,
             Senior Director, Customer Operations.

NACDS 2016 Regional Chain Conference – (February 7-9, 2016):

      a.     Actavis: Andrew Boyer, Senior Vice President, Generic Sales, Marketing,
             National Accounts; Maureen Meehan, Director, National Accounts; and

      b.     Teva: Jocelyn Baker, Director, National Accounts; Theresa Coward, Senior
             Director Sales and Trade Relations.

MMCAP 2016 National Member Conference – Minneapolis, Minnesota (April 11-14, 2016):

      a.     Mylan: Mark Pittenger, Senior Director of National Accounts;

      b.     Perrigo: Pete Hakenstad, National Account Manager;

      c.     Sandoz: Christopher Bihari; Director, Key Customers;

      d.     Teva: Nick Gerbi, Director National Accounts; and

      e.     West-Ward: Elizabeth Guerrero, Director, National Accounts.

NACDS 2016 Annual Meeting – Palm Beach, Florida (April 16-19, 2016):

      a.     Apotex: Corey Anquetil, Director Strategic Sales, North America; Beth Hamilton,
             Vice President, Marketing and Portfolio Strategy, Sales and Marketing; David
             Kohler, Vice President and General Manager; Jeremy Desai, President and CEO;

                                  35
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 37 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      Jeffrey Hampton, Senior Vice President and General Manager; Peter Hardwick,
      Senior Vice President, Sales and Marketing; Eric Organ, Vice President,
      Commercial Operations; James Van Lieshout, Vice President, Market Access;
      Jeff Watson, Global Generics; Steve Giuli, Director, Government Affairs;

 b.   Glenmark: Jim Brown, Vice President, Sales; James Grauso, Executive Vice
      President;

 c.   Mylan: Robert Potter, Senior Vice President, National Accounts and Channel
      Development; Anthony Mauro, Chief Commercial Officer; Robert Tighe,
      National Accounts Director; John Munson, Vice President Global Accounts;
      James Nesta, Vice President, Sales; Michael Aigner, Director, National Accounts;
      Frank Mullery, Chief Financial Officer, North America;

 d.   Par: Michael Altamuro, Vice President Marketing and Business Analytics; Jon
      Holden, Vice President of Sales; Antonio Pera, Chief Commercial Officer; Paul
      Campanelli, President;

 e.   Perrigo: Doug Boothe, President Generics Division, Impax; John Wesolowski,
      Acting General Manager;

 f.   Sandoz: Peter Goldschmidt, President Sandoz US and Head, North America;
      Arunesh Verma, Executive Director, Marketing; Anuj Hasija, Executive Director,
      Key Accounts; Kirko Kirkov, Executive Director, Key Customers; Gregory
      Oakes, Vice President and Head, Biopharmaceuticals; Christine Miller, Vice
      President US Development; Scott Smith, Vice President, Sales and Marketing;
      Robert Spina, Vice President, Pricing and Contracts;

 g.   Sun: Steven Smith, Senior Director of Sales; Anand Shah, Director, Strategic
      Pricing and Marketing; Dan Schober, Vice President, Trade Sales;

 h.   Taro: Ara Aprahamian, Vice President, Sales and Marketing; Michael Perfetto,
      Chief Operating Officer, Generics RX, OTC US and Canada; John Francis, Vice
      President, Sales and Marketing North America;

 i.   Teva: Christine Baeder, Senior Vice President, Customer and Marketing
      Operations; Maureen Cavanaugh, Senior Vice President and Chief Operating
      Office, North America Generics; Christopher Doerr, Senior Director, Trade
      Operations; Jeffrey Herzfeld, Senior Vice President US Specialty Medicines;
      Michael Sine, Director, Corporate Account Group; Douglas Sommerville, Senior
      Vice President and General Manager, Teva Canada; Michael Reid, Vice
      President, Corporate and Retail Sales; Sigurdur Olafsson, President; Daniel
      Motto, Senior Vice President, Business Development; Marc Falkin, Senior Vice
      President, Sales; Andrew Boyer, President North America Generics;

 j.   West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; William
      Otterbein, Account Executive; and

                           36
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 38 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      k.     Zydus: Scott Goldy, Director, National Accounts; Kevin Green, Associate Vice
             President, National Accounts; Michael Keenley, President; Joseph Renner,
             President and Chief Executive Officer; Kristy Ronco, Vice President, Sales; Marc
             Kikuchi, Senior Vice President, Global Generics.

HDMA 2016 Business and Leadership Conference – Colorado Springs, Colorado (June 12-15,
2016):

      a.     Apotex: Jeffrey Hampton, Vice President, Commercial Operations; Beth
             Hamilton, National Sales Director; John Crawford, Director, National Accounts;
             David Rekenthaler, Vice President, Sales; James Van Lieshout, Vice President,
             Market Access and Trade Relations;

      b.     Dr. Reddy’s: Victor Borelli; Senior Director, National Accounts; Jinping
             McCormick, Vice President, Sales and Marketing; Cynthia Medalle, Head Sales
             and Marketing, Generics;

      c.     Glenmark: Christopher Bihari, Director National Accounts;

      d.     Heritage: Anne Sather, Director, National Accounts;

      e.     Lannett: Tracy Sullivan, Director, National Accounts; Breanna Stillman, Sales
             Analyst; Bili Giannone, National Account Representative;

      f.     Mylan: Michael Aigner, National Account Director; John Baranick, Director of
             Trade Relations; Janet Belli, Director, National Accounts; Thomas Boyer, Vice
             President, Business Development; Priscilla Lanham, Associate Manager;

      g.     Par: Joe Cappello, Director, National Accounts;

      h.     Sandoz: Kirko Kirkov, Executive Director, Key Customers; Sean Walsh, Key
             Account Manager; Joe Hodge, Director, Key Customers; Sanket Shah, Manager,
             Customer Operations; Jason Jones, Director, Key Customers;

      i.     Sun: Christopher Schoen, Vice President, Trade Sales; Scott Littlefield, Trade
             Director, National Account Executive;

      j.     Teva: Theresa Coward, Senior Director, National Sales; Christine Baeder, Vice
             President, Commercial Operations; Sal Cuomo, Director, Trade Relations, Brand
             Pharmaceuticals; Nick Gerber, Director, National Accounts;

      k.     West-Ward: Joseph Ruhmel, National Account Director; Christopher Bonny,
             Executive Director, Commercial Business Development; Neal Gervais, Director,
             National Accounts; John Kline, National Account Director; and

      l.     Zydus: Linda Andrews, Chargeback Operations Manager; Maria McManus,
             Corporate Account Manager; Kevin Green, Associate Vice President, National


                                  37
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 39 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

             Accounts; Louis Pastor, Senior Director Trade Operations; Kristy Ronco, Vice
             President, Sales.

NACDS 2016 Total Store Expo – Boston, Massachusetts (August 6-9, 2016):

      a.     Apotex: Corey Anquetil, Director, Strategic Sales, North America; Michael
             Bohling, Director, Marketing; Gwen Copeland, Manager, National Accounts;
             John Crawford, National Account Director; Beth Hamilton, Vice President,
             Marketing; Jeffrey Hampton, Senior Vice President and General Manager; Tina
             Kaus, National Account Director; Ryan Kelly, Manager, National Accounts;
             Chirag Patel, Director, Marketing; Helen Pejnovich, Associate Director,
             Commercial Operations; Dave Rekenthaler, Vice President, Sales; Bob Simmons,
             National Account Director; Dena Van Winkle, Marketing Communication
             Manager; Debbie Veira, National Account Manager; Pat Walden, Senior
             Marketing Manager; Jane Williams, National Account Director;

      b.     Glenmark: Jim Brown, Vice President, Sales; Jeff Johnson, Director, Sales and
             Marketing; Robert Matsuk, President, North America; James Grauso, Executive
             Vice President, North America Commercial Operations; Robert Matsuk,
             President, North America;

      c.     Heritage: Jeffrey Glazer, CEO; Jason Malek, Senior Vice President; Gina
             Gramuglia, Commercial Operations; Neal O’Mara, National Accounts Manager;
             Anne Sather, National Account Manager; Katie Brodowski, Associate Director,
             Institutional Sales; Matthew Edelson, Senior Director of Sales; Michael Aigner,
             Director, National Accounts;

      d.     Lannett: Kevin Smith, Vice President Sales and Marketing; Tracy Sullivan,
             National Accounts Manager; Randy Juan Botero, Senior Associate Director,
             National Accounts; Breanna Stillman, Sales Analyst; Grace Wilks, Director,
             National Accounts;

      e.     Mylan: Anthony Mauro, President; Kevin McElfresh, Executive Director,
             National Accounts; Robert Potter, Senior Vice President, National Accounts and
             Channel Development; Michael Scouvart, Head of Marketing North America;
             James Nesta, Vice President, Sales; Heather Paton, Vice President Sales; Sean
             Reilly, National Account Manager; Edgar Escoto, Director, National Accounts;
             John Shane, Director, Trade Relations; Shane Bartolol, Senior Specialist;
             Kimberley Brooks, Head of Finance; Katelyn Duchardt, National Account
             Manager; Joseph Duda, President; Kevin McElfresh, Executive Director, National
             Accounts; Patrick McIntosh, Vice President, Commercial Operations; John
             Munson, Vice President Global Accounts; Christine Navarro, Senior Director,
             Marketing; Rob O’Neill, Head of Sales, Generic North America; Robert Tighe,
             Head of MPA and Canada; Patrick Weaver, Head of Strategic Government Sales;
             Dave Workman, Vice President, Strategic Pricing; Michael Altamuro, Vice
             President, Marketing and Business Analytics;


                                  38
                            PUBLIC VERSION
             REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 40 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

 m.   Par: Gerald Burton, Vice President, National Accounts; Christine Caronna,
      Director, National Accounts; Antonio Pera, Chief Commercial Officer; Sandra
      Bayer, Senior Director, National Accounts; Darren Hall, Director, National
      Accounts; Joe Holden, Vice President, Sales; Nancy Buckingham, Vice President,
      Marketing;

 n.   Perrigo: H. James Booydegraaff, Associate Director, Marketing; Katie
      McCormack, National Account Manager; Tony Polman, National Account
      Executive; Andrea Felix, National Account Executive; Paul Hoeksema, Manager,
      Corporate Accounts; John Shane, Rx Promotional Analyst; John Wesolowski,
      Acting General Manager; Lynn Johnson, National Manager, Trade Relations;
      Christopher Bihari, Director, Key Customers;

 o.   Sandoz: Anuj Hasija, Executive Director Key Customers; Scott Smith, Vice
      President Sales and Marketing; Arunesh Verma, Executive Director Marketing;
      Sean Walsh, Director, Key Customers; Frank Davey, Director; Harmonie
      Franklin, Director; Jason Jones, Director, Key Customers; Bilal Khan, Director,
      Key Customers; Michele Macchia, Associate Director, Conventions; Tom Parker,
      Marketing Director; Chad Schwinn, Director, Key Accounts; Shakera Ford,
      Convention Planner; Harmonie Franklin, Director; Julie Kang, Executive
      Director; Kirko Kirkov, Executive Director, Key Customers; Ludmilla Reina,
      Director, Key Customers; Yun Shao Taormina, Key Account Manager; Robert
      Spina, Vice President, Pricing and Contracts; Donna Hughs, National Account
      Manager;

 p.   Sun: Jolene McGalliard, National Account Manager; Dan Schober, Vice
      President, Trade Sales; Michael Tolusso, Director, Sales; Alex Likvornik, Senior
      Director, Strategic Pricing; Scott Littlefield, Trade Director; Eric Monzon, Senior
      Director, Market Access; Ara Aprahamian, Vice President, Sales and Marketing;

 q.   Taro: Scott Brick, Manager, National Accounts; Christopher Urbanski, Director,
      Corporate Accounts; Carol Augias, Director, Customer Service; Kirk Edelman,
      Director, Customer Logistics; Michael Perfetto, Chief Commercial Officer
      Generic Rx OTC; John Francis, Vice President, Sales and Marketing; Stephen
      Jones, Director, Supply Chain; Lisa Pehlke, Director, Corporate Accounts; Anand
      Shah, Director, Strategic Pricing and Marketing; Perry Venugopal, Assistant Vice
      President, Business Development; Christine Baeder, Senior Vice President,
      Customer and Marketing Operations;

 r.   Teva: Jessica Peters, Manager of Corporate Accounts; Nisha Patel, Director of
      National Accounts; Jocelyn Baker, Director, National Accounts; Theresa Coward,
      Senior Director Sales and Trade Relations; Cassie Dunrud, Associate Director,
      National Accounts; Bryan Bart, Product Manager; Christopher Doerr, Senior
      Director, Trade Operations; Jason Nagel, Associate Director; Michelle Osmian,
      Senior Director Customer Service; John Wodarczyk, Director, Customer
      Operations; Robert Neild, Associate Director, Customer Operations; Andrew
      Boyer, President; Salvatore Cuomo, Director, Trade Relations; Michael Dorsey,
                           39
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
     Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 41 of 42

      IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
          EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

            Director, National Accounts; Marc Falkin, Senior Vice President, Sales; Kevin
            Galowina, Head of Marketing Operations; Anthony Giannone, Executive
            Director, Sales; Rob Hooper, Senior Marketing Manager; Christine Maiolo,
            Associate Director, Sales Operations; Maureen Meehan, Director, National
            Accounts; Kaminie Persuad, Sales Coordinator; Richard Rogerson, Senior
            Director, New Products; John Sheehan, Director, OTC; Allan Slavsky, Sales
            Consultant; Christopher Bonny, Executive Director, Commercial Business
            Development;

      s.    West-Ward: Spiro Gavaris, Vice President of Sales and Marketing; Elizabeth
            Guerrero, Director, National Accounts; Nicki Hanson, Director of Sales, National
            Accounts; Mark Boudreau, Executive Director, Sales; Karen Andrus, Director of
            Sales; Yaniel Figueroa, Project Manager; and

      t.    Zydus: Kevin Green, Associate Vice President, National Accounts; Michael
            Keenley, President; Marc Kikuchi, CEO Americas; Maria McManus, Corporate
            Account Manager.

HDMA 2016 Annual Board and Membership Meeting – Sulphur Springs, West Virginia
(September 25-28, 2016):

      a.    Apotex: Steve Giuli, Vice President, Government Affairs; David Rekenthaler,
            Vice President, Sales;

      b.    Mylan: John Poulin, Senior Vice President, North America National Accounts,
            James Nesta, Vice President of Sales; Patrick Weaver, Head of Strategic
            Government Sales; Robert Tighe, Head of Mylan Pharmaceuticals;

      c.    Teva: Jessica Peters, Director, Trade Relations; Theresa Coward, Senior Director,
            Sales and Trade Relations; and

      d.    Zydus: Michael Conley, Vice President, Wholesaler Channels.

NACDS 2016 Foundation Reception and Dinner – New York, New York (December 3, 2016):

      a.    Apotex: Sam Boulton, Director, National Accounts; Jeff Watson, President,
            Global Generics; James Van Lieshout, Vice President, Market Access; Beth
            Hamilton, Vice President, Marketing and Portfolio Strategy; Jeffrey Hampton,
            Senior Vice President and General Manager; John Crawford, National Account
            Director; Tina Kaus, National Account Director; Steve Giuli, Director,
            Government Affairs;

      b.    Sandoz: Gregory Oakes, Vice President and Head, Biopharmaceuticals; Scott
            Smith, Vice President, Sales and Marketing; Robert Spina, Vice President, Pricing
            and Contracts;

      c.    Teva: Maureen Cavanaugh, Senior Vice President and Chief Operating Officer
            North America Generics; Christine Baeder, Senior Vice President, Customer and
                                 40
                           PUBLIC VERSION
            REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:18-cv-02401-CMR Document 153-1 Filed 04/01/19 Page 42 of 42

IN RE GENERIC PHARMACEUTICALS PRICING ANTITRUST LITIGATION
    EPP COMPLAINT EXHIBIT: TRADE ASSOCIATION ATTENDANCE

      Marketing Operations; Theresa Coward, Senior Director, Sales and Trade
      Relations; Marc Falkin, Senior Vice President, Sales; Anthony Giannone,
      Executive Director, Sales; and

 d.   Zydus: Marc Kikuchi, CEO; Joseph Renner, President and CEO; Kristy Ronco,
      Vice President, Sales; Alex Yakulis, Executive Vice President, Business
      Development.




                           41
                     PUBLIC VERSION
      REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
